IN THE SUPREME COURT OF THE STATE OF NEVADA


                          JOSEPH WAYNE JONES,                                       No. 85625
                                           Appellant,
                                       vs.
                                                                                       FiLE
                          THE STATE OF NEVADA,                                         NOV 22 2022
                                           Respondent.


                                                ORDER DISMISSING APPEAL

                                       These are pro se notices of appeal from an order revoking
                          probation and amended judgment of conviction. Eighth Judicial District
                          Court, Clark County; Christy L. Craig, Judge.
                                       This court's review of this appeal reveals a jurisdictional defect.
                          Specifically, the district court entered the order revoking probation and
                          amended judgment of conviction on August 11, 2022. Appellant did not file
                          the notices of appeal, however, until November 1, 2022, and November 8,
                          2022, well after the expiration of the 30-day appeal period prescribed by
                          NRAP 4(b). Lozacla v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994)
                          (explaining that an untimely notice of appeal fails to vest jurisdiction in this
                          court).    Accordingly, this court concludes that it lacks jurisdiction to
                          consider this appeal, and
                                       ORDERS this appeal DISMISSED.




                                                   Hardesty


                                                      , J.                                        , J.
                          Stiglich                                     Herndon
SUPREME COURT
         OF
     N E VADA


(0I I 947A    adritsca,
                cc:   Hon. Christy L. Craig, District Judge
                      Joseph Wayne Jones
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
10) I947A